DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “eight sling hangers … each of the hangers is connected on its ends with two linear actuators”, as recited in lines 3-5 of claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because: 
Figures 1-2 show lines and features which appear to be
In figure 2, the unlabeled box element should be provided with descriptive text labels. See 37 CFR 1.84(n).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Objections
Claims 1, 4 and 6 are objected to because of the following informalities:  
In claim 1, line 3 recites “characterised” which is suggested to be changed to --the device is characterised”. 
In claim 4, lines 2-3 recite “allowing to adjust the device to anthropometric” which is suggested to be changed to --allowing the device to be adjusted to an anthropometric--.
In claim 6, line 6 recites “the axis” which is suggested to be changed to --an axis-- to provide proper antecedent basis.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of "rolling members which allow for a smooth movement of the holder", as recited in line 2 of claim 2.
The limitation of “rolling members” which allow “the holder with its upper back surface” to move “on the rolling members”, as recited in lines 1-2 of claim 3.
The limitation of “slidable actuator assemblies allowing to adjust the device to anthropometric size of a particular patient”, as recited in lines 1-2 of claim 4.
The limitation of “a lifting mechanism” to move “the support frame” and “the suspended patient … vertically”.
The limitation of a “driving mechanism” that provides “lateral movement of the patient … by movement of the holder by the driving mechanism”, as recited in lines 8-11 of claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Any remaining dependent claims are rejected upon dependency of a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 2-3 recite “supporting a patient’s head” and it is unclear as to which of the previously recited structures supports the patient’s head. Line 3 recites the term “it” and it is unclear what the term intends to refer to. Line 6 recites the term “an immovable crossbar” and it is unclear if the term is the same as or different from the “immovable crossbars” recited in lines 1-2. Line 7 recites the term “its” and it is unclear what the term intends to refer to. Line 6 recites the limitation of “the rotation point” which lacks proper antecedent basis.
Regarding claim 2, lines 1-2 recite “an immovable crossbar” and it is unclear if the term is the same as or different from the “immovable crossbars”, as recited in lines 1-2 of claim 1, or the “immovable crossbar”, as recited in line 6 of claim 1.
Regarding claim 5, line 2 recites the limitation of “the suspended patient” which lacks proper antecedent basis.
Regarding claim 6, line 1 recites the limitation of “the device” which lacks proper antecedent basis. Lines 3 and 4 recite the term “his/her” and it is unclear if the term intends to refer to “the patient”, as recited in lines 1-2, or if the applicant intends to claim a different patient. Lines 3-4 recite “the points of the shoulder girdle and the pelvis girdle” and it is unclear how the points of the girdles can support the head and back of the patient. Line 6 recites the limitation of “the horizontal support frame” which lacks 
Regarding claim 7, lines 3 and 12 recite the term “the possibility” and the metes and bounds of the term are unclear. Line 4 recites the limitation of “the relocation set” which lacks proper antecedent basis. Line 7 recites the term “its” and it is unclear what the term intends to refer to. Line 7 recites “an arc within a designated range” and it is unclear if the arc is the same as or different from the arc recited in line 11 of claim 6. Line 13 recites the limitation of “the relocation” which lacks proper antecedent basis.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim limitation “slidable actuator assemblies", as recited in line 2 of claim 4, and "a lifting mechanism", as recited in line 3 of claim 5, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding the limitation of “slidable actuator assemblies”, on page 5 lines 23-25 of the applicant’s specification, the applicant discloses “Slidable assemblies 12 allow to adjust the position of the actuators of the sling hangers for the head and for the shoulders to anthropometric size of a particular patient”. Figure 1 of the applicant’s drawings shows the slidable assemblies 12. However, it is unclear as to what structure or components would be required to satisfy the limitation of a slidable actuator assembly.
Regarding the limitation of “a lifting mechanism”, on page 5 lines 26-27 of the applicant’s specification, “In the corners of the frame 1 (fig. 2) there are situated structural members 14 connected by a lifting mechanism 13 with track rollers 15”. Figure 2 of the applicant’s drawings shows the lifting mechanism 13. However, it is unclear as to what structure or components would be required to satisfy the limitation of a lifting mechanism.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In lines 1-3, claim 1 recites “a support frame, immovable crossbars, movable crossbars, and a holder and systems of actuators supporting a patient's head, shoulders, hip, knees, and feet”. The limitation encompasses a human organism which, as drafted, under broadest reasonable interpretation, is considered to be a law of nature. That is, other than reciting “a support frame, immovable crossbars, movable crossbars, and a holder and systems of actuators”, nothing in the claim recites additional structure to limit the claim from claiming a patient and associated parts of the patient. Therefore, the claim appears to claim a human organism and is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peruvingal (7,648,473 B1).
Regarding claim, , in figures 1-6 a Peruvingal discloses a device for spine rehabilitation (Traction extension table 10; the device 10 provides treatment of bulging/herniated lumbar/thoractic discs of a patient and gives give traction to the lumbar spine, see col. 5 lines 14-30) comprising a support frame (frame 26), immovable crossbars (shock bracket 48 and roller channels 66; the immovable crossbars 48/66 are fixed to the support frame 26, see col. 8 lines 6-9 and lines 30-33), movable crossbars (roller assembly 54), and a holder (locking roller cushion 22 and adjustable cushion 24) and systems of actuators (variable resistance shock 28) supporting a patient's head, shoulders, hip, knees, and feet (the support frame 26 and holder 22/24 are shown to support a patient’s body, from the head to the feet of the patient’s body, see fig. 1), characterised in that it is equipped with linear actuators (left and right variable resistance shocks 28 mounted on the sides of the bottom section 42 of the holder 22/24; the linear actuators 28 push a shaft 52 in a linear direction along the longitudinal axis of the linear actuators 28, see fig. 4) mounted to the holder 22/24 supporting the patient's head and shoulders (the linear actuators 28 are shown to be mounted to the sides of the bottom section 42 of the holder 22/24, see figs. 3-4, the adjustable cushion 24 of the holder 22/24 supporting the head and shoulders of the patient, see fig. 1), whereby the holder 22/24 has a driving mechanism (variable resistance shock 28 shown to be mounted on the bottom section 42 of the holder 22/24 and attached to an immovable crossbar 48 of the frame, see figs. 2-3 and col. 8 lines 4-8) situated horizontally and mounted to an immovable crossbar (shock bracket 48 of the immovable 
Regarding claim 2, Peruvingal discloses that on an immovable crossbar (roller channel 66 of the immovable crossbars 48/66) of the holder 22/24 there are rolling members (roller 64) which allow for a smooth movement of the holder 22/24 in the horizontal plane (rolling members 64 allow the locking roller cushion 22 of the holder 22/24 to move horizontally to accommodate patients of different sizes, see figs. 6-8 and col. 8 lines 22-37 and lines 52-55).
Regarding claim 3, Peruvingal discloses that the holder 22/24 with its upper back surface moves on the rolling members 64 installed in the immovable crossbar 66 of the holder 22/24 (the upper back surface of the locking roller cushion 22 of the holder 22/24 is positioned on the rolling members 64 to allow the locking roller cushion 22 of the holder 22/24 to move horizontally to accommodate patients of different sizes, the rolling members 64 being shown to be installed within the immovable crossbar 66, see figs. 6-8 and col. 8 lines 22-37 and lines 52-55).
Regarding claim 4, Peruvingal discloses that the holder 22/24 is equipped with slidable actuator assemblies (roller 64) allowing to adjust the device to anthropometric size of a particular patient (rolling slidable actuator assemblies 64 allow the locking .
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: the prior art of record does not disclose the specific structure and functional recitation as claimed in claim 5, “The device according to claim 1, characterised in that the support frame (1) with the suspended patient (16) and with structural members (14) is moved vertically by a lifting mechanism (13), and moves horizontally on track rollers (15)”.
The closet prior arts of record are Peruvingal (7,648,473 B1), Solomon (20050255971 A1) and Williamson (6,098,216 A).
Peruvingal discloses everything as claimed as recited in the 35 U.S.C. 102(a)(1) rejection of claim 1 above. Peruvingal further discloses that the support frame 26 includes vertical structural members positioned on a floor, see fig. 1.
Solomon discloses that a support frame 50 includes structural members 70 that are moved vertically by a lifting mechanism 78/80/82 (see fig. 1 and para. [0102]).
Williamson discloses that a support frame 10 includes track rollers 31 to allow the support frame 10 to move horizontally (see fig. 1 and col. 5 lines 5-17).

Prior Art Rejection of the Claims
Claims 6-7, in their current form, are considered to be too unclear and confusing to properly examine with respect to the cited prior art, see the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections of claims 6-7 above. Therefore, a prior art rejection of claims 6-7 is not provided in this office action. However, if claims 6-7 are amended to overcome the issues as addressed above, then the examiner reserves the right to examine, consider and reject the claims using prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lara (2007/0251010 A1) is cited to show a spinal rehabilitation apparatus.
Oyama (2009/0255543 A1) is cited to show a spinal rehabilitation apparatus.
Rahimi (7,704,200 B2) is cited to show a support frame with a system of linear actuators.
Krell (2010/0144504 A1) is cited to show a support frame with a system of linear actuators.
Rakhmatullin et al. (2014/0342877 A1) is cited to show a support frame with a system of linear actuators.
Viscomi (2015/0320635 A1) is cited to show a spinal rehabilitation apparatus.
Davis (10,219,965 B2) is cited to show a spinal rehabilitation apparatus.
Stocker et al. (11,179,284 B2) is cited to show a support frame with a system of linear actuators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ALEXANDER MORALES/Examiner, Art Unit 3785      

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785